Citation Nr: 0705784	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  01-06 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability due to VA treatment in December 
1981.   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board denied the claim in May 2003.  That decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in February 2004.  The Board remanded the case 
to the RO in August 2004 and denied the claim again in 
January 2006.  The Court vacated that decision and remanded 
the case to the Board in October 2006, to comply with an 
October 2006 Joint Motion.


FINDING OF FACT

VA treatment in December 1981 did not cause right hip 
disability.  


CONCLUSION OF LAW

The criteria for VA compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.385 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable criteria are found in the law and regulation cited 
above, as the claim was filed in 1992.  These were given to 
the veteran in the September 2005 supplemental statement of 
the case.

The question in this case is whether VA treatment in December 
1981 caused right hip disability.  


The veteran had had right hip avascular necrosis develop 
after a 1963 motor vehicle accident, and had a right hip 
total arthroplasty of the Indiana resurfacing variety 
conducted by VA in December 1981, after avascular necrosis 
was noted.  

About 6 years later, he developed spontaneously intermittent 
draining wound.  He had a second total hip arthroplasty in 
1992, a revision of that in 1993, and a re-revision in 1995.  
He now has a grossly infected right hip.

Dr. W., the private physician who performed the veteran's 
total hip arthroplasty in 1992, has rendered an opinion in 
July 2000 that there was a relationship between the 
persistent problem with the veteran's hip and the initial 
procedure done by VA.  His opinion is that there is a 
relationship in that if the veteran had never had surgery at 
VA and developed what Dr. W. felt was a metal allergy, that 
he would not have the current persistent problem with the 
hip.  

A VA examiner in December 2004 opined that the procedure 
performed in December 1981 was well accepted at the time and 
that it appeared that the surgical technique in December 1981 
was appropriate and that the veteran did not develop an 
infection in the joint for many years following the initial 
surgery.  He indicated that this latter fact suggested that 
at the time of the 1981 surgery the appropriate procedure was 
done and that there was no acute infection in that 
postoperative period.  He also indicated that the presence of 
a prosthesis in the body presents an opportunity for latent 
infection, but that such a latent infection would be one 
which, if occurred, was probably caused by a shower of 
bacteria present in the blood system for reasons other than 
the surgery.  

He noted that the prosthesis which was used appeared to have 
a faulty design and that virtually every prosthesis which was 
of its type ended up needing revision because of 
complications like the ones the veteran had - avascular 
necrosis and failure of the resurfacing.  He added that the 
prosthesis' design was well accepted at the time it was 
implanted into the veteran, that it was unfortunate that the 
veteran's injury occurred at a time when the presence of the 
resurfacing option appeared viable, and that it was only 
later, after it was implanted into the veteran, that 
nationwide and worldwide experience proved that use of such 
device in a patient such as the veteran was not wise.  He 
indicated that a poorly designed prosthesis, rather than 
surgical error, was the cause of the infection risk factor.  
Also, he indicated that there was an infection risk factor 
with any total joint implant, and that the veteran's 
continuing and recurrent infection was a common finding 
throughout the entire spectrum of literature which discusses 
infections that develop in total hip replacements.  He did 
not believe that there was any negligence, carelessness, or 
lack of proper skill or judgment in furnishing care by VA.

The December 2004 VA medical opinion is more probative than 
Dr. W.'s.  It is completely to the effect that there was no 
relationship between the VA treatment and the development of 
additional disability.  Even if the veteran did develop a 
metal allergy - as suggested by Dr. W. -- from the prosthesis 
put in by VA, VA treatment itself did not cause the metal 
allergy.  Moreover, there is no evidence that prostheses are 
expected to last forever. Dr. W.'s records from November and 
December 1991 indicate that the prosthesis had worn out and 
Dr. W. indicated in July 2000 that the infection from which 
the veteran now suffers arose after the 1992 total hip 
replacement. 

The probative evidence shows that the VA treatment in 
question did not cause any current disability.  The 
prosthesis used was widely accepted at the time and there are 
no indications that the VA treatment itself caused the 
veteran's infection.  The examiner indicated that any 
prosthesis is a risk factor for infection or for latent 
infection and that the infection would have probably been one 
from an unrelated shower of bacteria in the blood stream, not 
the prosthesis.  He found that the surgical technique in 
December 1981 was appropriate and noted that the veteran did 
not develop an infection in the joint for many years 
following the initial surgery.  Moreover, Dr. W. stated that 
he believed the infection arose after that drainage occurred 
after the operation he performed in 1992.  

While it is clear that the veteran now has additional 
disability, in the form of a chronically infected right hip, 
the preponderance of the evidence indicates that this was not 
due to VA treatment.  Dr. W. monitored the veteran after the 
1992 surgery, and found no infection prior to October 1993.  
Moreover, although Dr. W. appears to suggest that the 
infection was due to a metal allergy arising from the 
prosthesis used by VA, the record does not contain direct 
evidence of the composition of the prosthesis implanted by VA 
in 1981, or the basis for the suggestion that the veteran 
developed a metal allergy due to this prosthesis, or the 
basis for the suggestion that the veteran's chronic hip 
infection is due to such a metal allergy.  All of the 
probative evidence indicates that the infection did not arise 
until after the operation in 1992.

With all of these facts as context, Dr. W.'s opinion that 
there was a relationship is less probative than the December 
2004 opinion against causation.  Moreover, the VA examiner 
reviewed the veteran's claims folder, which contains a 
lengthy history, whereas Dr. W. did not, and the VA examiner 
gave detailed reasons for his conclusions, whereas Dr. W. did 
not.  Dr. W.'s letter does not satisfactorily explain how the 
VA treatment in 1981 caused any disability.  The mere 
statement that there was VA surgery and then the development 
of a metal allergy is no more than minimally probative that 
VA treatment was the cause of the grossly infected hip, 
especially when the grossly infected hip occurred after the 
1992 surgery by Dr. W., and the December 2004 VA examiner's 
opinion shows that any hip surgery has a risk of infection.  
The December 2004 VA medical opinion, on the other hand, does 
satisfactorily explain why there is no likely relationship 
between VA treatment in 1981 and the veteran's current right 
hip disability.  There was no infection for years after the 
1981 surgery and the surgery appears to have been performed 
appropriately.  More weight is accorded to the December 2004 
examiner's opinions because he indicated that he reviewed the 
claims folder, considered relevant history and his 
examination of the veteran, and applied medical reasoning 
based on knowledge.  It is unclear how thoroughly Dr. W. 
considered the matter when he rendered his opinion in July 
2000 and what documents were before him, and he was 
speculating.  Also, he appears to have been indicating merely 
that there was causation because there was VA treatment, 
rather than from VA treatment itself.  In other words, it 
seems like post-hoc reasoning.  See Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for determining probative value of 
medical opinions include their thoroughness and detail, 
whether they discussed why contrary opinions were not 
persuasive, and the opinion-writer's access to relevant 
records).

The October 2006 Joint Motion, which must be addressed, 
indicates that the December 2004 VA examiner seems to have 
conceded that disability, due to a faulty prosthesis, did 
result from the December 1981 surgical procedure.  The Board 
concludes that this medical opinion does not support a grant 
of benefits under 38 U.S.C.A. § 1151.  While the examiner 
indicated that the prosthesis had a faulty design, VA did not 
design the prosthesis, so the faulty design would not have 
been VA treatment causing the disability.  According to the 
examiner, installing the prosthesis in the veteran did not 
cause the disability, the design of the prosthesis did.  The 
examiner even said that he did not believe that the veteran's 
experiencing avascular necrosis was related to VA treatment, 
but that, instead, it was related to a failure of the 
technical development of the prosthesis that was used at the 
time.  

The December 2004 report mentioned that the presence of a 
total joint in the body is an opportunity for latent 
infection, and that the latent infection would probably be 
caused by a shower of bacteria.  It is clear that the 
surgical procedure performed by VA is "treatment" as 
contemplated by the statute and regulation.  The existence of 
the prosthesis in the veteran thereafter, however, is not, in 
and of itself, "treatment." Any disability caused by the 
later presence of the prosthesis in the veteran's body, 
therefore, would not constitute disability resulting from VA 
treatment.  There cannot be recovery for disability that was 
not due to VA treatment.

The Board acknowledges that the prosthesis VA installed in 
1981 wore out by 1991. But no evidence shows this to be a 
result of VA treatment.  The Board also acknowledges that at 
least a 3 month period of time passed after the December 1981 
surgery before the veteran apparently healed completely.  
However, no evidence shows that this was due to VA treatment 
either.  

In sum, the probative evidence establishes that there is no 
current disability as a result of VA treatment in and shortly 
after December 1981.  In light of all of the above, the claim 
must be denied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

The Board notes that the veteran, being a layperson, is 
unable in a case such as this to indicate the etiology of 
current disability.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Furthermore, he is 
unable to relate, to VA, through his own words, messages 
which he has heard from medical professionals which are of a 
medical nature.  Robinette v. Brown, 8 Vet. App. 69 (1995), 
Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 
1464 (Fed.Cir. 1997).  The Board notes that he has stated in 
October 2002 that he has learned that about a year after his 
Indiana prosthesis was implanted, its use was discontinued 
because of problems and its failure rate.  However, even if 
this is true, he has not submitted any evidence that 
indicates that his prosthesis should have been removed then, 
and that, if it had been, he would not be as disabled as he 
is now.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In November 2001 and 
August 2004 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
November 2002 supplemental statement of the case.

The veteran did not receive all necessary notice prior to the 
initial adjudication in May 2001.  However, the lack of such 
a pre-decision notice is not prejudicial.  Notice was 
provided prior to the last RO adjudication.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  


Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claim are harmless, as compensation has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA has made reasonable efforts to 
develop the record.  VA and private medical records have been 
obtained and a VA examination was conducted in December 2004.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  Pertinent VA treatment records have been obtained, 
a VA examination has been performed, and medical opinions 
have been obtained.  The Board acknowledges that the records 
of the private surgeries in 1992 and 1995 have not been 
obtained; the veteran, however, has not provided the 
requested permission to obtain such records, nor has he 
provided such records himself.  VA is unable to obtain these 
records without his authorization to do so.  VA has satisfied 
its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability due to VA treatment in December 
1981 is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


